NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CAROLYN J. PATRICK,
Claimo:nt~Appellant,
V.
ERIC K. SHINSEKl, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
2011-7012
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-10899.
ON MOTION
ORDER
Upon consideration of the Secreta1'y’s motion for a 20-
day extension of time, until Apri1 14, 2011, to file his
brief,
IT IS ORDERED TH_ATZ
The motion is granted No further extensions should
be anticipated

PATRICK V. DVA
2
FOR THE CoURT
NAR 33 mm 131 Jan H0rba1y
Date
cci Kenneth M. Ca1'penter, Esq.
Kenneth S. Kess1er, Esq.
s21
J an Horba]y
Clerk
man
8.$. COURT FUR
ms sear-3§AiPr§§?:hsn
MAR 2 8 2011
ma umw
crews